       Case 4:20-cv-00060-RSB-CLR Document 15 Filed 04/02/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

KIMBERLY PLANTRICH,                                 )
                                                    )
                                       Plaintiff,   )
                                                    )
                vs.                                 )
                                                    )   Civil Action No.:
C.R. BARD INCORPORATED AND                          )   4:20-cv-00060-RSB-CLR
BARD PERIPHERAL VASCULAR                            )
INCORPORATED,                                       )
                                                    )
                                    Defendants.     )
                                                    )
                                                    )

                          NOTICE OF APPEARANCE OF COUNSEL

        Lee Ann Anand, a partner with the firm of Nelson Mullins Riley & Scarborough LLP,

hereby enters this Notice of Appearance of Counsel on behalf of Defendants C.R. Bard

Incorporated and Bard Peripheral Vascular Incorporated. Ms. Anand should receive all future

notices in this matter.

        Respectfully submitted this 2nd day of April, 2020.


                                             /s/ Lee Ann Anand
                                             Lee Ann Anand
                                             Georgia Bar. No. 004922
                                             Nelson Mullins Riley & Scarborough LLP
                                             201 17th Street NW, Suite 1700
                                             Atlanta, GA 30363
                                             Telephone: (404) 322-6000
                                             Facsimile: (404) 322-1600
                                             leeann.anand@nelsonmullins.com

                                             Counsel for Defendants C.R. Bard and
                                             Bard Peripheral Vascular Incorporated
       Case 4:20-cv-00060-RSB-CLR Document 15 Filed 04/02/20 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

KIMBERLY PLANTRICH,                                       )
                                                          )
                                         Plaintiff,       )
                                                          )
               vs.                                        )
                                                          )   Civil Action No.:
C.R. BARD INCORPORATED AND                                )   4:20-cv-00060-RSB-CLR
BARD PERIPHERAL VASCULAR                                  )
INCORPORATED,                                             )
                                                          )
                                      Defendants.         )
                                                          )
                                                          )

                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020, I electronically filed Notice of Appearance of

Counsel with the Clerk of Court using the CM/ECF system, which will automatically send e-

mail notification of such filing to all counsel of record.

                                               /s/ Lee Ann Anand
                                               Lee Ann Anand
                                               Georgia Bar. No. 004922
                                               Nelson Mullins Riley & Scarborough LLP
                                               201 17th Street NW, Suite 1700
                                               Atlanta, GA 30363
                                               Telephone: (404) 322-6000
                                               Facsimile: (404) 322-1600
                                               leeann.anand@nelsonmullins.com

                                               Counsel for Defendants C.R. Bard and
                                               Bard Peripheral Vascular Incorporated




                                                      2
